Case 19-41154-bem         Doc 203     Filed 07/29/21 Entered 07/29/21 16:28:01              Desc Main
                                     Document      Page 1 of 6




    IT IS ORDERED as set forth below:



    Date: July 29, 2021
                                                              _________________________________

                                                                       Barbara Ellis-Monro
                                                                  U.S. Bankruptcy Court Judge

  ________________________________________________________________

                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                   ROME DIVISION

  IN RE:
                                                                  CASE NO. 19-41154-BEM
  AMERICAN BERBER, INC. and AMERICAN                              Substantively Consolidated
  CARPET GROUP, INC.,

           Debtors.                                               CHAPTER 11

                      ORDER AND NOTICE OF EVIDENTIARY HEARING

                1.      An evidentiary hearing in the above-styled matter on the United States

 Trustee’s Motion to Convert Case to Chapter 7 or Alternatively for the Appointment of a Chapter

 11 Trustee [Doc. 190] shall be held on September 1, 2021 at 10:00 AM in COURTROOM 1402,

 UNITED STATES COURTHOUSE, RICHARD B. RUSSELL FEDERAL BUILDING, 75 TED

 TURNER DRIVE (f/k/a SPRING STREET), S.W., ATLANTA, GEORGIA. The hearing will not

 be rescheduled except by express permission of the Court.

                2.      Counsel and parties appearing pro se are hereby directed to file on the

 docket witness lists and marked exhibits, with a cover page listing the exhibits, not later than

 August 25, 2021. The parties shall also file with the Clerk’s Office a separate, typed listing of each
Case 19-41154-bem        Doc 203      Filed 07/29/21 Entered 07/29/21 16:28:01             Desc Main
                                     Document      Page 2 of 6



 party’s objections to the exhibits of the other party prior to the hearing date. Any listed document

 to which an objection is not raised shall be deemed to have been stipulated as to authenticity by

 the parties, and such documents will be admitted at the hearing without further proof of

 authenticity.

                 3.     If the parties determine that, by reason of settlement or other good cause,

 the case should not be heard, which determination shall be subject to Court approval, counsel are

 directed to notify the Court immediately in order that the time set aside for the instant hearing may

 be assigned to other litigants, since all cases in this Court are specifically set to commence on a

 date certain.

                 4.     Given the current public health crisis, access to the Courtroom is limited to

 10 people, including Court staff.

                 5.     Counsel for Debtor, a representative of Debtor, and counsel for the United

 States Trustee shall appear in person. Witnesses and other parties who wish to participate in the

 Hearing may appear in person subject to the 10-person limitation in paragraph 4 or may appear

 remotely via Zoom using Judge Ellis-Monro’s Virtual Hearing Room.

                 6.     All those who wish to participate in or observe the Hearing should contact

 Candace Holley, Courtroom Deputy Clerk, (BEMChambers@ganb.uscourts.gov or (404) 215-

 1030) to determine whether they will appear in person or remotely.

                 7.     The following procedures shall apply to those individuals appearing in

 person:

                        a. All parties, witnesses, and attorneys are required to wear a mask or face

 covering when interacting with Bankruptcy Court staff and in the common or public areas of

 Bankruptcy Court facilities and in the Courtroom except as provided below.



                                                  2
Case 19-41154-bem        Doc 203     Filed 07/29/21 Entered 07/29/21 16:28:01             Desc Main
                                    Document      Page 3 of 6



                        b. Any person addressing the Bankruptcy Court from counsel table or the

 podium must remove their mask or face covering. Any witness must remove their mask or face

 covering while testifying.

                        c. All persons in the Courtroom should find their designated position

 marked with his or her name and should sit in the designated position and refrain from moving

 around the Courtroom unless otherwise instructed.

                        d. All persons must maintain responsible social distancing to the extent

 practicable, including in the courtrooms, in the hallways, in the restrooms, and at security

 checkpoints. All persons must follow any posted signs or verbal instructions as to behavior in the

 Courtroom and the courthouse.

                        e. No person shall approach the bench, the clerk, or the witness stand unless

 given express permission by the presiding judge.

                        f. Each party and each witness must arrive at the courthouse with his or her

 own set of exhibits for both parties so that no person shares paper. No attorney will approach the

 witnesses or present exhibits to them, either on direct or cross examination.

                        g. Each person should bring their own water for consumption during the

 hearing.

                8. Remote Witness Testimony. Having found "good cause in compelling

 circumstances" and "adequate safeguards," any witness called to testify at the Hearing may testify

 by contemporaneous transmission from a different location into the courtroom (each a "Remote

 Witness"). The following procedures shall apply to Remote Witnesses:

                        a. Counsel or parties appearing pro se shall contact Candace Holley,

 Courtroom Deputy Clerk, (BEMChambers@ganb.uscourts.gov or (404) 215-1030), at least three



                                                  3
Case 19-41154-bem         Doc 203     Filed 07/29/21 Entered 07/29/21 16:28:01               Desc Main
                                     Document      Page 4 of 6



 business days prior to the Hearing for instructions on accessing Judge Ellis-Monro’s Virtual

 Hearing Room if any of their witnesses will be appearing remotely.

                         b. All Remote Witnesses shall be placed under oath and their testimony shall

 have the same effect and be binding upon the Remote Witness in the same manner as if such

 Remote Witness was sworn and testified in open court.

                         c. Each Remote Witness shall provide their testimony from a quiet room

 and must situate themselves in such a manner as to be able to both view the video feed and be seen

 by the Court.

                         d. Each Remote Witness must be provided with a copy of exhibits that

 counsel or pro se parties intend to refer to in the witnesses’ testimony so that they can look at those

 exhibits. Any such exhibits must be filed with the Court as required by paragraph 2 of this Order.

                         e. While the Remote Witness is sworn and testifying: (i) no person may be

 present in the room from which the Remote Witness is testifying, (ii) the Remote Witness may not

 have in the room any documents except the exhibits submitted by the parties pursuant to paragraph

 2 above, and (iii) may not communicate with any other person regarding the subject of their

 testimony, by electronic means or otherwise. If the witness or their counsel seek to communicate

 with one another, either shall openly request a recess for such purpose. If such request is granted

 by the Court, the witness and their counsel may privately confer "offline," i.e., by telephonic means

 that are not transmitted to the other parties.

                 9.   Courtroom     Formalities.   Although     conducted    using    telephonic    and

 videoconferencing technologies, the Hearing constitutes a court proceeding. No person shall

 record—from any location or by any means—the audio or video of the Hearing. The audio

 recording created and maintained by the Court shall constitute the official record of the Hearing.



                                                   4
Case 19-41154-bem         Doc 203     Filed 07/29/21 Entered 07/29/21 16:28:01              Desc Main
                                     Document      Page 5 of 6



 Further, the formalities of a courtroom shall be observed. All participants shall dress appropriately,

 exercise civility, and otherwise conduct themselves in a manner consistent with the dignity of the

 Court and its proceedings. Witnesses and others appearing remotely should “mute” themselves

 when not testifying or otherwise speaking to the Court to avoid interrupting the Hearing or

 interfering with the clarity of the record. Witnesses should “unmute” themselves each time to give

 testimony or speak to the Court. The use of headsets is strongly recommended for all witnesses

 and others appearing remotely as participation without a headset may cause echoing or feedback.

                                          END OF ORDER




                                                   5
Case 19-41154-bem        Doc 203    Filed 07/29/21 Entered 07/29/21 16:28:01   Desc Main
                                   Document      Page 6 of 6



                                       Distribution List

 Leon S. Jones
 Jones & Walden, LLC
 699 Piedmont Avenue NE
 Atlanta, GA 30308

 Cameron M. McCord
 Jones & Walden, LLC
 699 Piedmont Avenue NE
 Atlanta, GA 30308

 Vanessa A. Leo
 Office of the United States Trustee
 362 Richard B. Russell Building
 75 Ted Turner Drive SW
 Atlanta, GA 30303

 Erich N. Durlacher
 Burr & Forman, LLP
 Suite 1100
 171 Seventeenth St., NW
 Atlanta, GA 30363

 Timothy M. Gibbons
 Chambliss, Bahner & Stophel, PC
 Suite 1700
 605 Chestnut Street
 Chattanooga, TN 37450

 Jeffrey W. Maddux
 Chambliss, Bahner & Stophel, P.C.
 Liberty Tower - Suite 1700
 605 Chestnut Street
 Chattanooga, TN 37450

 Thomas D. Richardson
 Brinson, Askew, Berry, et al
 P. O. Box 5007
 Rome, GA 30162-5007

 ALL CREDITORS AND PARTIES




                                              6
